                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

MICHAEL I. KENT,                           )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 18-0106-CG-C
                                           )
GULF COAST SECURITY                        )
ENTERPRISES, LLC, SHOWTIME                 )
BODY GUARDS & ETC, LLC and                 )
TOMMIE LANDRUM,                            )
                                           )
       Defendants.                         )

                             DEFAULT JUDGMENT

      In accordance with the Court’s Order issued this date adopting the Report

and Recommendation of Magistrate Judge William Cassady, it is hereby

ORDERED, ADJUDGED, and DECREED that default judgment is entered in

favor of plaintiff, Mike Kent, jointly and severally, against defendants Gulf Coast

Security Enterprises, LLC, Showtime Body Guards & Etc., LLC and Tommie

Landrum in the amount of $20,655.36, plus $12,023.38 in attorney’s fees and costs

for a total amount of $32,678.74. Post judgment interest shall accrue at the

statutory rate of 2.7% pursuant to Title 28 U.S.C. § 1961.

      The Court will consider any supplemental motion to amend this judgment to

include additional post-judgment attorneys’ fees and costs.

      DONE and ORDERED this 4th day of January, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
